Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Mahoor et al. (USPN 10,839,510) discloses: accessing a stained histological image comprising a plurality of pixels; converting the stained histological image to an associated grayscale image (see fig 9, steps 910-920).
However, Mahoor does not disclose: extracting a plurality of patches from the associated grayscale image, wherein each pixel of the plurality of pixels of the stained histological image is within at least one patch of the plurality of patches; for each patch of the plurality of patches: providing that patch to a deep learning model that has been trained to generate a synthetic version of a histology texture feature; and obtaining an associated patch from the deep learning model, wherein the associated patch indicates an associated value of the synthetic version of the histology texture feature for each pixel of that patch; and merging the associated patches for each patch of the plurality of patches to generate an associated feature map for the stained histological image, wherein the associated feature map indicates the associated value of the synthetic version of the histology texture feature for each pixel of the plurality of pixels. Similar reasons apply to claims 11 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Soo Jin Park/Primary Examiner, Art Unit 2668